Grace, J.
(concurring in result). The laws mentioned in the case of Capital Trust & Sav. Bank v. Wallace, infra, 177 N. W. 440, as having been repealed, with the exception of chap. 222 of the Laws of 1919, which are the same laws involved in this case, and by reason of the repeal of such laws, as above mentioned, and the reasons stated in my opinion, in the case of Capital Trust & Sav. Bank v. Wallace, I concur in the result arrived at by the opinion of the court, but do not concur in all the reasoning contained in such opinion, by which the result is reached.